Exhibit 10.23 ARDENT MINES LIMITED 2 This Stock Option Plan (the “Option Plan”) provides for the grant of options to acquire shares of common stock, $0.00001 par value (the “Common Stock”), of ARDENT MINES LIMITED, a Nevada corporation (the “Company”). Stock options granted under this Option Plan that qualify under Section422 of the Internal Revenue Code of 1986, as amended (the “Code”), are referred to in this Option Plan as “Incentive Stock Options.”Incentive Stock Options and stock options that do not qualify under Section422 of the Code (“Non-Qualified Stock Options”) granted under this Option Plan are referred to as “Options.” 1. PURPOSES. The purposes of this Option Plan are to retain the services of valued key employees of the Company, its subsidiaries and such other affiliates as the Plan Administrator shall select in accordance with Section3 below; to encourage such persons to acquire a greater proprietary interest in the Company, thereby strengthening their incentive to achieve the objectives of the shareholders of the Company; and to serve as an aid and inducement in the hiring of new employees. 2. ADMINISTRATION. This Option Plan shall be administered by the Board of Directors of the Company (the “Board”) if each director is an “outside director” (as defined below). If all directors are not outside directors, the Option Plan shall be administered by a committee designated by the Board and composed of two (2)or more members of the Board that are “non-employee directors” and “outside directors” (as defined below), which committee (the “Committee”) may be the compensation committee or a separate committee especially created for this purpose. In the event that the Board does not include two (2)or more members are “non-employee directors” and “outside directors” (as defined below), the committee designated by the Board may be composed of only one (1) such member of the Board. The term “non-employee director” shall have the meaning assigned to it under Rule16b-3 (as amended from time to time) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any successor ruleor regulatory requirement. The term “outside director” shall have the meaning assigned under Section162(m)of the Code (as amended from time to time) and the regulations (or any successor regulations) promulgated thereunder (“Section162(m) of the Code”). The Committee shall have the powers and authority vested in the Board hereunder (including the power and authority to interpret any provision of this Option Plan or of any Option). The members of any such Committee shall serve at the pleasure of the Board. A majority of the members of the Committee shall constitute a quorum, and all actions of the Committee shall be taken by a majority of the members present. Any action may be taken by a written instrument signed by all of the members of the Committee and any action so taken shall be fully effective as if it had been taken at a meeting. The Board, or any committee thereof appointed to administer the Option Plan, is referred to herein as the “Plan Administrator.” Subject to the provisions of this Option Plan, and with a view to effecting its purpose, the Plan Administrator shall have sole authority, in its absolute discretion, to (a)construe and interpret this Option Plan; (b)define the terms used in this Option Plan; (c)prescribe, amend and rescind rulesand regulations relating to this Option Plan; (d)correct any defect, supply any omission or reconcile any inconsistency in this Option Plan; (e)grant Options under this Option Plan; (f)determine the individuals to whom Options shall be granted under this Option Plan and whether the Option is an Incentive Stock Option or a Non-Qualified Stock Option; (g)determine the time or times at which Options shall be granted under this Option Plan; (h)determine the number of shares of Common Stock subject to each Option, the exercise price of each Option, the duration of each Option and the times at which each Option shall become exercisable; (i)determine all other terms and conditions of Options; and (j)make all other determinations necessary or advisable for the administration of this Option Plan. All decisions, determinations and interpretations made by the Plan Administrator shall be binding and conclusive on all participants in this Option Plan and on their legal representatives, heirs and beneficiaries. ARDENT MINES LIMITED STOCK OPTION PLAN The Board or the Committee may delegate to one or more executive officers of the Company the authority to grant Options under this Option Plan to employees of the Company who, on the Date of Grant, are not subject to Section16(b)of the Exchange Act with respect to the Common Stock (“Non-Insiders”), and are not “covered employees” as such term is defined for purposes of Section162(m)of the Code (“Non-Covered Employees”), and in connection therewith the authority to determine: (a)the number of shares of Common Stock subject to such Option; (b)the duration of the Option; (c)the vesting schedule for determining the times at which such Option shall become exercisable; and (d)all other terms and conditions of such Options. The exercise price for any Option granted to any director or executive officer of the Company by action of an executive officer or officers pursuant to such delegation of authority shall not be less than the fair market value per share of the Common Stock on the Date of Grant. The fair market value per share of the Common Stock on the Date of Grant may be determined by reference to either: (i) the most recent closing price of the Company’s common stock on the principal national quotation system or exchange on which the Company’s common stock are traded, rounded to the nearest one cent ($.01); (ii) the average closing price of the Company’s common stock on the principal national quotation system or exchange on which the Company’s common stock are traded, for the twenty (20) most recent trading days, rounded to the nearest one cent ($.01); or (iii) such other estimate of the fair market value as may be deemed reasonable in the sole judgment of the Plan Administrator. Such delegation of authority shall not include the authority to accelerate the vesting, extend the period for exercise or otherwise alter the terms of outstanding Options. The term “Plan Administrator” when used in any provision of this Option Plan other than Sections2, 5(m), 5(n)and 12 shall be deemed to refer to the Board or the Committee, as the case may be, and an executive officer who has been authorized to grant Options pursuant thereto, insofar as such provisions may be applied to persons that are Non-Insiders and Non-Covered Employees and Options granted to such persons. 3. ELIGIBILITY. Incentive Stock Options may be granted to any individual who, at the time the Option is granted, is an employee of the Company or any Related Corporation (as defined below), including employees who are directors of the Company (“Employees”). Non-Qualified Stock Options may be granted to Employees and to such other persons who are employed by affiliated companies, other than directors who are not Employees, as the Plan Administrator shall select. Options may be granted in substitution for outstanding Options of another corporation in connection with the merger, share exchange, acquisition of property or stock or other reorganization between such other corporation and the Company or any subsidiary of the Company. Any person to whom an Option is granted under this Option Plan is referred to as an “Optionee.” Any person who is the owner of an Option is referred to as a “Holder.” As used in this Option Plan, the term “Related Corporation” shall mean any corporation (other than the Company) that is a “Parent Corporation” of the Company or “Subsidiary Corporation” of the Company, as those terms are defined in Sections 424(e)and 424(f)respectively, of the Code (or any successor provisions), and the regulations thereunder (as amended from time to time). 4. STOCK. The Plan Administrator is authorized to grant Options to acquire up to a total of One Million Six Hundred Thousand (1,600,000) shares of the Company’s authorized but unissued Common Stock during the period beginning with the Effective Date as provided for in Section7 and ending on the tenth anniversary of the date of this Option Plan (“Option Grant Period”). The number of shares with respect to which Options may be granted hereunder is subject to adjustment as set forth in Subsection 5(m)hereof. In the event that any outstanding Option expires or is terminated for any reason, the shares of Common Stock allocable to the unexercised portion of such Option may again be subject to an Option to the same Optionee or to a different person eligible under Section3 of this Option Plan so long as the grant is made within the Option Grant Period; provided however, that any canceled Options will be counted against the maximum number of shares with respect to which Options may be granted to any particular person as set forth in Section6 hereof. 5. TERMS AND CONDITIONS OF OPTIONS. Each Option granted under this Option Plan shall be evidenced by a written or online agreement approved by the Plan Administrator (the “Agreement”). Agreements may contain such provisions, not inconsistent with this Option Plan, as the Plan Administrator in its discretion may deem advisable. All Options also shall comply with the following requirements: 2 ARDENT MINES LIMITED STOCK OPTION PLAN (a) Number of Shares and Type of Option. Each Agreement, in itself or by reference to a service provider’s stock option website, shall state the number of shares of Common Stock to which it pertains and whether the Option is intended to be an Incentive Stock Option or a Non-Qualified Stock Option. In the absence of action to the contrary by the Plan Administrator in connection with the grant of an Option, all Options shall be Non-Qualified Stock Options. The aggregate fair market value (determined at the Date of Grant, as defined below) of the stock with respect to which Incentive Stock Options are exercisable for the first time by the Optionee during any calendar year shall not exceed $100,000, or such other limit as may be prescribed by the Code as it may be amended from time to time. Any portion of an Option which exceeds the annual limit shall not be void, but rather shall be a Non-Qualified Stock Option. (b) Date of Grant. Each Agreement, in itself or by reference to a service provider’s stock option website, shall state the date within the Option Grant Period that the Plan Administrator has deemed to be the effective date of the Option for purposes of this Option Plan (the “Date of Grant”). (c) Option Price. Each Agreement, in itself or by reference to a service provider’s stock option website, shall state the price per share of Common Stock at which it is exercisable. The exercise price shall be fixed by the Plan Administrator at whatever price the Plan Administrator may determine in the exercise of its sole discretion; provided that the per share exercise price for any Option granted to any director or executive officer of the Company shall not be less than the fair market value per share of the Common Stock at the Date of Grant as determined by the Plan Administrator in good faith; provided further , that with respect to Incentive Stock Options granted to greater-than-10 percent (> 10%) shareholders of the Company (as determined with reference to Section424(d)of the Code), the exercise price per share shall not be less than 110 percent (110%)of the fair market value per share of the Common Stock at the Date of Grant as determined by the Plan Administrator in good faith; and, provided further , that Options granted in substitution for outstanding options of another corporation in connection with the merger, share exchange, acquisition of property or stock or other reorganization involving such other corporation and the Company or any subsidiary of the Company may be granted with an exercise price equal to the exercise price for the substituted option of the other corporation, subject to any adjustment consistent with the terms of the transaction pursuant to which the substitution is to occur. The fair market value per share of the Common Stock on the Date of Grant may be determined by reference to either: (i) the most recent closing price of the Company’s common stock on the principal national quotation system or exchange on which the Company’s common stock are traded, rounded to the nearest one cent ($.01); (ii) the average closing price of the Company’s common stock on the principal national quotation system or exchange on which the Company’s common stock are traded, for the twenty (20) most recent trading days, rounded to the nearest one cent ($.01); or (iii) such other estimate of the fair market value as may be deemed reasonable in the sole judgment of the Plan Administrator. (d) Duration of Options. At the time of the grant of the Option, the Plan Administrator shall designate, subject to Subsection 5(g)below, the expiration date of the Option, which date shall not be later than ten (10)years from the Date of Grant; provided , that the expiration date of any Incentive Stock Option granted to a greater-than-10 percent (>10%) shareholder of the Company (as determined with reference to Section424(d)of the Code) shall not be later than five (5)years from the Date of Grant. In the absence of action to the contrary by the Plan Administrator in connection with the grant of a particular Option, and except in the case of Incentive Stock Options as described above, all Options granted under this Section5 shall expire ten (10)years from the Date of Grant. (e) Vesting Schedule. No Option shall be exercisable until it has vested. The vesting schedule for each Option shall be set by the Plan Administrator in accordance with policies established from time to time by the Board of Directors. 3 ARDENT MINES LIMITED STOCK OPTION PLAN (f) Acceleration of Vesting. The vesting of one or more outstanding Options may be accelerated by the Plan Administrator at such times and in such amounts as it shall determine in its sole discretion. The vesting of Options also shall be accelerated under the circumstances described in Subsection 5(n)below. (g) Term of Option. Vested Options shall terminate, to the extent not previously exercised, upon the occurrence of the first of the following events: (i)the expiration of the Option, as designated by the Plan Administrator in accordance with Subsection 5(d)above; (ii)the expiration of three (3)months following the date of an Optionee’s termination of employment with the Company, any Related Corporation or any affiliated company, as the case may be, other than as a result of death or Disability; or (iii)the expiration of six (6)months following (A)the date of death of the Optionee or (B)cessation of an Optionee’s employment by reason of Disability (as defined below). If an Optionee’s employment or contractual relationship is terminated by death, any Option held by the Optionee shall be exercisable only by the person or persons to whom such Optionee’s rights under such Option shall pass by the Optionee’s will or by the laws of descent and distribution of the state or country of the Optionee’s domicile at the time of death. For purposes of the Option Plan, “Disability” shall mean that the Optionee is unable engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted, or can be expected to last, for a continuous period of not less than twelve (12)months. This definition of “Disability” is intended to comply with, and will be interpreted consistently with, sections 22(e)(3) and 422(c)(6) of the Code. Upon making a determination of Disability, the Plan Administrator shall, for purposes of the Option Plan, determine the date of an Optionee’s termination of employment. Unless accelerated in accordance with Subsection 5(f)above, unvested Options shall terminate immediately upon termination of employment of the Optionee by the Company or by the Optionee for any reason whatsoever, including death or Disability. For purposes of this Option Plan, transfer of employment between or among the Company and/or any Related Corporation or affiliated company shall not be deemed to constitute a termination of employment with the Company or any Related Corporation or affiliated company. For purposes of this Subsection with respect to Incentive Stock Options, employment shall be deemed to continue while the Optionee is on military leave, sick leave or other bona fide leave of absence (as determined by the Plan Administrator). The foregoing notwithstanding, employment shall not be deemed to continue beyond the first ninety (90)days of such leave, unless the Optionee’s re-employment rights are guaranteed by statute or by contract. (h) Exercise of Options. Options shall be exercisable, in full or in part, at any time after vesting, until their termination. If less than all of the shares included in the vested portion of any Option are purchased, the remainder may be purchased at any subsequent time prior to the expiration of the Option term. No portion of any Option for less than ten (10)shares (as adjusted pursuant to Subsection 5(m)below) may be exercised; provided , that if the vested portion of any Option is less than ten (10)shares, it may be exercised with respect to all shares for which it is vested. Only whole shares may be issued pursuant to an Option, and to the extent that an Option covers less than one (1)share, it is unexercisable. Options or portions thereof may be exercised by giving written notice to the Company, which notice shall specify the number of shares to be purchased, and be accompanied by payment in the amount of the aggregate exercise price for the Common Stock so purchased, which payment shall be in the form specified in Subsection 5(i)below. The Company shall not be obligated to issue, transfer or deliver a certificate of Common Stock to the Holder of any Option, until provision has been made by the Holder, to the satisfaction of the Company, for the payment of the aggregate exercise price for all shares for which the Option shall have been exercised and for satisfaction of any tax withholding obligations associated with such exercise. During the lifetime of an Optionee, Options are exercisable only by the Optionee or a transferee who takes title to the Option in the manner permitted by Subsection 5(k)hereof. (i) Payment upon Exercise of Option. 4 ARDENT MINES LIMITED STOCK OPTION PLAN Upon the exercise of any Option, the aggregate exercise price shall be paid to the Company by wire transfer, or, if permitted by the Plan Administrator, in cash, by cashier’s check, or any other method approved by the Plan Administrator. In addition, the Holder may pay for all or any portion of the aggregate exercise price by delivering to the Company shares of Common Stock previously held by such Holder which shall be valued at fair market value as of the date of exercise (as determined by the Plan Administrator). (j) Rights as a Shareholder. A Holder shall have no rights as a shareholder with respect to any shares covered by an Option until such Holder becomes a record holder of such shares, irrespective of whether such Holder has given notice of exercise. Subject to the provisions of Subsections 5(m)and 5(n)hereof, no rights shall accrue to a Holder and no adjustments shall be made on account of dividends (ordinary or extraordinary, whether in cash, securities or other property) or distributions or other rights declared on, or created in, the Common Stock for which the record date is prior to the date the Holder becomes a record holder of the shares of Common Stock covered by the Option, irrespective of whether such Holder has given notice of exercise. (k) Transfer of Option. Options granted under this Option Plan and the rights and privileges conferred by this Option Plan may not be transferred, assigned, pledged or hypothecated in any manner (whether by operation of law or otherwise) other than by will, by applicable laws of descent and distribution, and shall not be subject to execution, attachment or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any Option or of any right or privilege conferred by this Option Plan contrary to the provisions hereof, or upon the sale, levy or any attachment or similar process upon the rights and privileges conferred by this Option Plan, such Option shall thereupon terminate and become null and void. (l) Securities Regulation and Tax Withholding. (1)Shares shall not be issued with respect to an Option unless the exercise of such Option and the issuance and delivery of such shares shall comply with all relevant provisions of law, including, without limitation, Section162(m)of the Code, any applicable state securities laws, the Securities Act of 1933, as amended, the Exchange Act, the rulesand regulations thereunder and the requirements of any stock exchange or automated inter-dealer quotation system of a registered national securities association upon which such shares may then be listed, and such issuance shall be further subject to the approval of counsel for the Company with respect to such compliance, including the availability of an exemption from registration for the issuance and sale of such shares. The inability of the Company to obtain from any regulatory body the authority deemed by the Company to be necessary for the lawful issuance and sale of any shares under this Option Plan, or the unavailability of an exemption from registration for the issuance and sale of any shares under this Option Plan, shall relieve the Company of any liability with respect to the non-issuance or sale of such shares. As a condition to the exercise of an Option, the Plan Administrator may require the Holder to represent and warrant in writing at the time of such exercise that the shares are being purchased only for investment and without any then-present intention to sell or distribute such shares. At the option of the Plan Administrator, a stop-transfer order against such shares may be placed on the stock books and records of the Company, and a legend indicating that the stock may not be pledged, sold or otherwise transferred unless an opinion of counsel is provided stating that such transfer is not in violation of any applicable law or regulation, may be stamped on the certificates representing such shares in order to assure an exemption from registration. The Plan Administrator also may require such other documentation as may from time to time be necessary to comply with Federal and state securities laws. (2)The Holder shall pay to the Company by certified or cashier’s check, unless another method is permitted by the Plan Administrator, promptly upon exercise of an Option or, if later, the date that the amount of such obligations becomes determinable, all applicable Federal, state, local and foreign withholding taxes that the Plan Administrator, in its discretion, determines to result upon exercise of an Option or from a transfer or other disposition of shares of Common Stock acquired upon exercise of an Option or otherwise related to an Option or shares of Common Stock acquired in connection with an Option. (3)The issuance, transfer or delivery of certificates of Common Stock pursuant to the exercise of Options may be delayed, at the discretion of the Plan Administrator, until the Plan Administrator is satisfied 5 ARDENT MINES LIMITED STOCK OPTION PLAN that the applicable requirements of the Federal and state securities laws and the withholding provisions of the Code have been met. (m) Stock Dividend or Reorganization. (1)If (i)the Company shall at any time be involved in a transaction described in Section424(a)of the Code (or any successor provision) or any “corporate transaction” described in the regulations thereunder; (ii)the Company shall declare a dividend payable in, or shall subdivide or combine, its Common Stock or (iii)any other event with substantially the same effect shall occur, the Plan Administrator shall, subject to applicable law, with respect to each outstanding Option, proportionately adjust the number of shares of Common Stock subject to such Option and/or the exercise price per share so as to preserve the rights of the Holder substantially proportionate to the rights of the Holder prior to such event, and to the extent that such action shall include an increase or decrease in the number of shares of Common Stock subject to outstanding Options, the number of shares available under Section4 of this Option Plan shall automatically be increased or decreased, as the case may be, proportionately, without further action on the part of the Plan Administrator, the Company, the Company’s shareholders, or any Holder. (2)In the event that the presently authorized capital stock of the Company is changed into the same number of shares with a different par value, or without par value, the stock resulting from any such change shall be deemed to be Common Stock within the meaning of the Option Plan, and each Option shall apply to the same number of shares of such new stock as it applied to old shares immediately prior to such change. (3)The foregoing adjustments in the shares subject to Options shall be made by the Plan Administrator, or by any successor administrator of this Option Plan, or by the applicable terms of any assumption or substitution document. (4)The grant of an Option shall not affect in any way the right or power of the Company to make adjustments, reclassifications, reorganizations or changes of its capital or business structure, to merge, consolidate or dissolve, to liquidate or to sell or transfer all or any part of its business or assets. (n) Change in Control. (1)If at any time there is a Change in Control (as defined below) of the Company, all Options outstanding at the date thereof shall accelerate and become fully vested and exercisable in full for the duration of the Option term as of the later of the date of the Change in Control or six months after the Date of Grant of the Option. For purposes of this Subsection, “Change in Control” shall mean if either one of the following shall occur without the approval of the majority of the Company’s Board of Directors: (i)when any “person,” as such term is used in Sections 13(d)and 14(d)of the Exchange Act as amended (other than the Company, a subsidiary thereof or a Company employee benefit plan, including any trustee of such plan acting as trustee) becomes the “beneficial owner” (as defined in Rule13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing fifty percent (50%)or more of the combined voting power of the Company’s then outstanding securities; or (ii)the occurrence of a transaction requiring shareholder approval, and involving the sale of all or substantially all of the assets of the Company or the merger of the Company with or into another corporation. (2)Except as provided in this Section5, no Optionee or Holder shall have rights by reason of any subdivision or consolidation of shares of stock of any class including Common Stock or the payment of any stock dividend on shares of Common Stock, or any other increase or decrease in the number of shares of Common Stock, or by reason of any liquidation, dissolution, corporate combination or division; and any issuance by the Company of shares of stock of any class including Common Stock, or securities convertible into shares of stock of any class including Common Stock, shall not affect, and no adjustment by reason thereof shall be made with respect to, the number or price of shares of Common Stock subject to any Option. 6. LIMITATION ON INDIVIDUAL OPTION GRANTS. The Option Plan shall not limit the number of Options to purchase shares of Common Stock with respect to any person eligible to receive Options, except subject to the conditions set forth in Section 5 above. 7. EFFECTIVE DATE; TERM. 6 ARDENT MINES LIMITED STOCK OPTION PLAN The date on which this Option Plan is adopted (the “Effective Date”) shall be the date of adoption by the Board of Directors of the Company set forth at the end of this instrument. If this Option Plan is not ratified and approved by the shareholders of the Company within one year from the date of adoption, then all Options granted under Option Plan shall nonetheless remain valid and exercisable in accordance with their respective conditions, however, all such Options shall be Non-Qualified Stock Options. For purposes of granting Options, the Option Plan shall terminate at midnight on the tenth anniversary of the date of this Option Plan, unless terminated before then by the Plan Administrator and for other purposes the Option Plan shall remain in effect as long as any Options are outstanding. 8. NO OBLIGATIONS TO EXERCISE OPTION. The grant of an Option shall impose no obligation upon the Optionee to exercise such Option. 9. NO RIGHT TO OPTIONS OR TO EMPLOYMENT. Whether or not any Options are to be granted under this Option Plan shall be exclusively within the discretion of the Plan Administrator, and nothing contained in this Option Plan shall be construed as giving any person any right to participate under this Option Plan. The grant of an Option shall in no way constitute any form of agreement or understanding binding on the Company, any Related Company or any affiliate, express or implied, that the Company, any Related Company or any affiliate will employ or contract with an Optionee for any length of time, nor shall it interfere in any way with the Company’s or, where applicable, a Related Company’s or affiliate’s right to terminate Optionee’s employment at any time, which right is hereby reserved. 10. APPLICATION OF FUNDS. The proceeds received by the Company from the sale of Common Stock issued upon the exercise of Options may be used for general corporate purposes, including, without limitation, to purchase and retire Common Stock pursuant to Rule10b-18 to the extent such transactions have been authorized by the Board and in other cases for general corporate purposes, unless otherwise directed by the Board. 11. INDEMNIFICATION OF PLAN ADMINISTRATOR. In addition to all other rights of indemnification they may have as members of the Board, members of the Plan Administrator shall be indemnified by the Company for all reasonable expenses and liabilities of any type or nature, including attorneys’ fees, incurred in connection with any action, suit or proceeding to which they or any of them are a party by reason of, or in connection with, this Option Plan or any Option granted under this Option Plan, and against all amounts paid by them in settlement thereof ( provided that such settlement is approved by independent legal counsel selected by the Company), except to the extent that such expenses relate to matters for which it is adjudged that such Plan Administrator member is liable for willful misconduct; provided, that within fifteen (15)days after the institution of any such action, suit or proceeding, the Plan Administrator member involved therein shall, in writing, notify the Company of such action, suit or proceeding, so that the Company may have the opportunity to make appropriate arrangements to prosecute or defend the same. 12. AMENDMENT OF OPTION PLAN. The Plan Administrator may, at any time, modify, amend or terminate this Option Plan or modify or amend Options granted under this Option Plan, including, without limitation, such modifications or amendments as are necessary to maintain compliance with applicable statutes, rulesor regulations; provided however , no amendment with respect to an outstanding Option which has the effect of reducing the benefits afforded to the Holder thereof shall be made over the objection of such Holder, provided further , that the Plan Administrator is prohibited from any downward modification of the Option Price established under Section5(c)not specifically authorized in the Option Plan. The Plan Administrator may condition the effectiveness of any such amendment on the receipt of shareholder approval at such time and in such manner as the Plan Administrator may consider necessary for the Company to comply with or to avail the Company and/or the Optionees of the benefits of any securities, tax, market listing or other administrative or regulatory requirement. The Effective Date of this Option Plan as duly adopted by the Board of Directors is February 24, 2012. # # # 7
